DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “classification unit”, “conversion unit”, “first learning data unit”, “second learning data unit” in claims 1 - 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.






(continued on next page)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YIM et al (U.S. PG Pub. No. 2019/0180177).
With regards to claim 1, YIM discloses a classification unit having a labeling criterion (e.g., “quantization errors are minimized”) and configured to label (e.g., “quantization parameter”) input data according to the labeling criterion (e.g., “quantization errors are minimized”) at ¶¶ [0035]-[0037](“The quantization module 110 may perform quantization by taking into account the process performance of a device (for example, a mobile device, an embedded device, etc.) to which the neural network NN is deployed. The device to which the neural network NN is deployed may include, for example, an autonomous vehicle, a robotic device, a smartphone… [T]he quantization module 110 may perform quantization such that quantization errors may be minimized... For example, the quantization module 110 may calculate the quantization parameter, via which the quantization errors are minimized…For example, the quantization module 110 may calculate a fraction length to minimize the quantization errors.”) See, also, ¶ [0028](“deep neural network”), ¶¶ [0042]-[0043].
YIM discloses a conversion unit configured to integerize input data labeled as a first type requiring integerization among the input data labeled by the classification unit at; ¶¶ [0032]-[0034](“Quantization may refer to a process of constraining input values to a discrete set of values, which is less than the number of the input values. For example, real numbers can be mapped to integer values by rounding off the real number to the nearest integer”); ¶ [0038].
YIM discloses a first learning data unit (e.g., “Parameter Adjustment Module 120”) configured to receive the input data of the first type integerized through the conversion unit (e.g., “Quantization Module 110”) and to infer output (e.g., “second fixed point neural network NN_FX2”) data at ¶¶ [0023]-[0028] and FIG. 1; ¶¶ [0040]-[0045](“[T]he parameter adjusting module 120 may generate the second fixed point neural network NN_FX 2 by adjusting the quantization parameter of at least one layer of the first fixed point neural network NN_FX 1 based on the network performance, wherein the network performance of the second fixed point neural network NN_FX 2 may be higher than the network performance of the first fixed point neural network NN_FX 1.”)
YIM discloses a second learning data unit (e.g., “Parameter Adjustment Module 120”) configured to receive input data labeled as a second type requiring no integerization and to infer the output data at: ¶ [0034](“The fixed point numbers used in the fixed point neural network may include an integer part and a fraction part…”); ¶ [0038](“For example, the quantization module 110 may calculate a fraction length to minimize the quantization errors.”); ¶¶ [0039]-[0045](“[T]he parameter adjusting module 120 may sequentially update the quantization parameters of the plurality of layers L(1) through L(N), until the network performance becomes a level that is equal to or higher than a reference level”); ¶¶ [0023]-[0028] and FIG. 1. See, also, ¶¶ [0078], [0098]. As a matter of claim interpretation, it is observed that “no integerization” reads upon quantization into fractions. Fractions are not integers.	
With regards to claim 2, YIM discloses the labeling criterion (e.g., “quantization errors are minimized”) is provided based on an inference performance value (“network performance”) derived by receiving the integerized input data and inferring the output data at ¶¶ [0039]-[0045](“[T]he parameter adjusting module 120 may sequentially update the quantization parameters of the plurality of layers L(1) through L(N), until the network performance becomes a level that is equal to or higher than a reference level”); ¶¶ [0023]-[0028] and FIG. 1. See, also, ¶¶ [0078], [0098].
With regards to claim 3, YIM discloses the inference performance value  (“network performance”) is derived by inferring the output data based on third quantized learned data obtained by deeply learning and quantizing the input data at ¶¶ [0039]-[0045](“[T]he parameter adjusting module 120 may sequentially update the quantization parameters of the plurality of layers L(1) through L(N), until the network performance becomes a level that is equal to or higher than a reference level”); ¶¶ [0023]-[0028] and FIG. 1. See, also, ¶¶ [0078], [0098]. See, also, ¶ [0028](“deep neural network”),
With regards to claim 4, YIM discloses the labeling criterion (e.g., “quantization errors are minimized”) is provided based on fourth quantized learned data obtained by deeply learning and quantizing rules with respect to a difference between an inference performance value of the input data and an inference performance value of the integerized input data at ¶¶ [0051]-[0053](“ The parameter adjusting module 120 may determine an update parameter value with respect to the quantization parameter of the object layer, based on the network performance, in operation S 130. The network performance is a target performance of the neural network… According to an example embodiment, the network performance may be derived based on an evaluation reference used in the evaluation with respect to a training process of the floating point neural network, on which the fixed point neural network is based… Based on the update of the quantization parameter, the network performance of the fixed point neural network may be improved. In the case of the layers except for the object layer, the quantization parameters may not be updated and previous parameter values may be maintained. Thus, a level of network performance before the update of the quantization parameter of the object layer may be compared with a level of network performance after the update of the quantization parameter of the object layer, in order to evaluate how much the update of the quantization parameter of the object layer contributes to the improvement of the network performance of the fixed point neural network.”) See, also,  ¶¶ [0039]-[0045](“[T]he parameter adjusting module 120 may sequentially update the quantization parameters of the plurality of layers L(1) through L(N), until the network performance becomes a level that is equal to or higher than a reference level”); ¶¶ [0023]-[0028] and FIG. 1. See, also, ¶¶ [0078], [0098]. See, also, ¶ [0028](“deep neural network”),
With regards to claim 5, YIM discloses the classification unit has at least one labeling criterion (e.g., “quantization errors are minimized”) corresponding to a class of the input data (e.g., “real numbers”) at ¶ [0033](“Quantization may refer to a process of constraining input values to a discrete set of values, which is less than the number of the input values. For example, real numbers can be mapped to integer values by rounding off the real number to the nearest integer.”)
With regards to claim 6, YIM discloses the first learning data unit (e.g., “Parameter Adjustment Module 120”) infers the output data based on first learned data derived through deep learning of the input data labeled as the first type at ¶¶ [0028](“the neural network NN may include a plurality of layers L( 1 )through L(N) sequentially processed, and the neural network NN having this multi-layered structure may be referred to as a deep neural network (DNN) or a deep learning architecture”); ¶¶ [0023]-[0028] and FIG. 1; ¶¶ [0040]-[0045](“[T]he parameter adjusting module 120 may generate the second fixed point neural network NN_FX 2 by adjusting the quantization parameter of at least one layer of the first fixed point neural network NN_FX 1 based on the network performance, wherein the network performance of the second fixed point neural network NN_FX 2 may be higher than the network performance of the first fixed point neural network NN_FX 1.”)
With regards to claim 7, YIM discloses the first learning data unit (e.g., “Parameter Adjustment Module 120”) infers the output data based on first quantized learned data obtained by quantizing the first learned data at ¶¶ [0023]-[0028](“generate a fixed point neural network based on a floating point neural network”) and FIG. 1; ¶¶ [0040]-[0045](“[T]he parameter adjusting module 120 may generate the second fixed point neural network NN_FX 2 by adjusting the quantization parameter of at least one layer of the first fixed point neural network NN_FX 1 based on the network performance, wherein the network performance of the second fixed point neural network NN_FX 2 may be higher than the network performance of the first fixed point neural network NN_FX 1.”)
With regards to claim 8, YIM discloses the second learning data unit (e.g., “Parameter Adjustment Module 120”) infers the output data based on second quantized learned data obtained by deeply learning and quantizing the input data labeled as the second type (i.e, requiring no integerization) at: ¶ [0034](“The fixed point numbers used in the fixed point neural network may include an integer part and a fraction part…”); ¶ [0038](“For example, the quantization module 110 may calculate a fraction length to minimize the quantization errors.”); ¶¶ [0039]-[0045](“[T]he parameter adjusting module 120 may sequentially update the quantization parameters of the plurality of layers L(1) through L(N), until the network performance becomes a level that is equal to or higher than a reference level”); ¶¶ [0023]-[0028] and FIG. 1. See, also, ¶¶ [0078], [0098].
With regards to claim 9, the steps performed by the method of this claim are anticipated by YIM for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
With regards to claim 10, the steps performed by the method of this claim are anticipated by YIM for the same reasons as were presented with respect to claims 2 and 3, which recites an apparatus configured to perform these same steps.
With regards to claim 11, the steps performed by the method of this claim are anticipated by YIM for the same reasons as were presented with respect to claim 4, which recites an apparatus configured to perform these same steps.
With regards to claim 12, the steps performed by the method of this claim are anticipated by YIM for the same reasons as were presented with respect to claim 5, which recites an apparatus configured to perform these same steps.
With regards to claim 13, the steps performed by the method of this claim are anticipated by YIM for the same reasons as were presented with respect to claim 6 and 7, which recites an apparatus configured to perform these same steps.
With regards to claim 14, the steps performed by the method of this claim are anticipated by YIM for the same reasons as were presented with respect to claim 1, which recites an apparatus configured to perform these same steps.
With regards to claim 15, the steps performed by the method of this claim are anticipated by YIM for the same reasons as were presented with respect to claim 8, which recites an apparatus configured to perform these same steps.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668